Per Curiam.
Defendant was indicted and thereby charged with a violation of section *4918568, G. S. 1913, which declares that any person who shall wilfully prevent or dissuade a duly subpoenaed witness from attending court as such in response to a subpoena, shall be guilty of a gross misdemeanor, and on trial ( found guilty. Judgment was duly rendered on the verdict and defendant appealed.
It is contended in support of the appeal: (1) That the indictment fails to state a public offense, in that the particular acts by means of which defendant persuaded the witness to absent himself from court are not stated; and (2) that the evidence is insufficient to justify the verdict, in that the complaining witness upon whose testimony the state relied, was an accomplice and there was no corroboration.
Neither contention requires extended discussion. The indictment follows the language of the statute and is not defective in not particularizing the methods used by defendant in inducing the witness to keep away from the court. The rule stated in State v. Howard, 66 Minn. 309, 312, 68 N. W. 1096, does not apply, and the case is not in point. We find ample corroborative evidence, and taken as a whole it fully supports the verdict.
Judgment affirmed.